Citation Nr: 1813034	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-45 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II as due to herbicide exposure. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1966 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the RO in Denver, Colorado, which denied the issues on appeal. 

In July 2017, the Veteran testified at a Board videoconference hearing at the RO in Denver, Colorado, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  This case has been advanced on the Board's docket.  38 U.S.C. § 7107 (a)(2) (2012); 38 C.F.R. 
§ 20.900(c) (2017).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents during service in Thailand.

2.  The Veteran is currently diagnosed with diabetes mellitus type II.  

3.  Diabetes mellitus is presumed to be associated with herbicide exposure.

4.  The Veteran was exposed to acoustic trauma (loud noise) during service. 

5.  Symptoms of bilateral hearing loss have been continuous since service separation.  

6.  The Veteran has a current disability of bilateral hearing loss.

7.  Symptoms of tinnitus have been continuous since service separation.   

8.  The Veteran currently has tinnitus.   


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for diabetes mellitus as due to herbicide exposure have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 1154, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.326, 3.385 (2017). 

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As the Board is granting service connection for the issues on appeal, the issues are substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.
Service Connection for Diabetes Mellitus 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the  existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as diabetes mellitus Type II or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, diabetes mellitus is a disability for which presumptive service connection based exposure to herbicides may be granted.  Id.

The Department of Defense has also confirmed to VA that herbicides were used in Thailand during the Vietnam Era.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (AFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).

Initially, the Board finds that the Veteran has currently diagnosed diabetes mellitus.  Various VA treatment records show a diagnosis of and treatment for diabetes mellitus.  

After review of the lay and medical evidence of record, the Board finds the evidence to be in relative equipoise on the factual question of herbicide exposure during service in Thailand.  In this case, the Veteran testified to being stationed at the Udorn AFB in Thailand from 1968 to 1969 as a supply specialist.  See July 2017 Board hearing transcript.  At the July 2016 Board hearing, the Veteran also submitted photographs, testified that these photos reflected service at the Udorn AFB, in Thailand, and that his barracks were stationed near the perimeter of the base.  The Veteran also conveyed that the photos reflected that foliage had been cleared near the barracks because of the use of herbicides.  Because the use of herbicide agents at AFBs during the Vietnam era is recognized, the Board finds the Veteran's account of herbicide exposure during service to be credible.  

Evidence weighing against a finding of exposure to herbicides includes a May 2015 VA memorandum finding that herbicide exposure has not been corroborated because of an inability to verify herbicide exposure in Thailand.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was in fact exposed to herbicide agents during service in accordance with in-service duties and living quarters near the base perimeter, as well as photographs demonstrating service at the Udorn AFB.  See 38 C.F.R. 
§§ 3.307, 3.309.  

Because diabetes mellitus type II is presumptively associated with herbicide exposure, service connection for diabetes mellitus type II as a result of herbicide exposure is warranted on a presumptive basis.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.  Because service connection is granted on a presumptive basis, no further discussion is required with respect to other theories of entitlement to service connection.  See 38 U.S.C. § 7104 (2012) (stating that the Board decides questions of law or fact).

Service Connection for Bilateral Hearing Loss 

The Veteran's currently diagnosed sensorineural hearing loss (SNHL) and tinnitus are "chronic diseases" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For these reasons, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As the Board is granting presumptive service connection for bilateral hearing loss and tinnitus based on continuity of symptomatology since service (adjudicated below) under 38 C.F.R. § 3.303(b), the theories of direct service connection 
(38 C.F.R. § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)) or for hearing loss manifesting to a compensable degree within one year of service (38 C.F.R. §§ 3.307, 3.309) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 10 percent within one year of service will not be further discussed.  See 38 U.S.C. § 7104 (2012) (stating that the Board decides only actual questions of law or fact in an actual case).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran essentially contends that the current bilateral hearing loss developed due to in-service exposure to acoustic trauma.  Specifically, at the July 2017 Board hearing, the Veteran testified that symptoms of hearing loss began during service.  The Veteran also testified to being exposed various loud noises, to include engine noise, in accordance with his in-service duties as a supply/delivery specialist.  See July 2017 Board hearing transcript.  

First, the Board finds that the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  At the July 2015 VA examination, audiometric testing showed hearing loss disability in both ears as defined by VA regulations.  See 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported exposure to acoustic trauma from engine noise throughout service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C. § 1154(a).  

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of bilateral hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required to meet the requirements for service connection for hearing loss under any theory of service connection, including direct service connection.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that hearing was diminished during service and continued to worsen since service separation.  See July 2017 Board hearing transcript.  

Service treatment records do not contain any complaints, symptoms, diagnoses, or treatment attributed to hearing loss.  The absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Throughout the course of this appeal, the Veteran has consistently contended that hearing loss began during service and has continued to worsen since service separation.  See July 2017 Board hearing transcript.  The Board finds that the Veteran has provided credible statements and testimony as well as lay histories that hearing loss symptoms have been continuous since service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms of bilateral hearing loss were continuous since service separation to meet the criteria for presumptive service connection under 38 C.F.R. § 3.303(b).  

The Board also finds that the Veteran has made credible statements that bilateral hearing loss symptoms began in active service and have been continuous since service.  The Veteran's assertions of the onset of bilateral hearing loss during service and his reports that he has had bilateral ear hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma and current diagnoses, are sufficient to place in equipoise the question of whether the current bilateral hearing loss was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection for hearing loss renders moot other theories of service connection. 

Service Connection for Tinnitus

Throughout the course of this appeal, the Veteran has consistently contended that tinnitus began during service and continued to worsen since service separation.  See July 2017 Board hearing transcript.  As found above, the Veteran experienced in-service acoustic trauma.

Initially, the Board finds that the Veteran has a current tinnitus disability.  At the July 2017 Board hearing, the Veteran testified to ringing of the ears that began during active service, which became more noticeable after leaving active service when the Veteran was no longer around noise.  As tinnitus is capable of lay observation, the Board finds that the Veteran has a current tinnitus disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation"). 

The evidence of record demonstrates in-service acoustic trauma and the Veteran reported noticing tinnitus during service that continued since separation from service.  At the July 2017 Board hearing, the Veteran testified that symptoms of tinnitus, described as ringing, began during service.  The Veteran also testified that tinnitus began in service due to exposure to loud noise, to include engine noise.  

The Veteran has asserted, at the July 2017 Board hearing and elsewhere, that tinnitus originated during active service and has continued to the present.  The Veteran's statements are competent, credible, and probative.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on evidence of continuous post-service symptoms of tinnitus, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  As the criteria for presumptive service connection for tinnitus 





based on continuous post-service symptoms (38 C.F.R. § 3.303(b)) are met, all other theories of service connection are rendered moot, with no remaining questions of law or fact to be decided.  38 U.S.C. § 7104.  


ORDER

Service connection for diabetes mellitus type II, as due to herbicide exposure, is granted. 

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


